      Case 1:18-cv-01336-TSC Document 44-1 Filed 06/21/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DANIEL A. UMBERT, et al.,

             Plaintiffs,

                      v.                                 Civil Action No. 18-1336 (TSC)

UNITED STATE OF AMERICA, et al.,

            Defendants.


                                   [PROPOSED] ORDER

     Upon consideration of the parties’ status report, it is hereby:

     ORDERED that following schedule shall govern these proceedings:

        •   August 20, 2021: Plaintiffs’ motion for summary judgment due;

        •   October 4, 2021: Defendants’ opposition to Plaintiffs’ motion for summary
            judgment and cross-motion for summary judgment due;

        •   November 3, 2021: Plaintiffs’ reply brief and opposition to Defendants’ cross-
            motion for summary judgment due; and

        •   November 24, 2021: Defendants’ reply brief due.

     It is SO ORDERED this                      day of                           , 2021.




                                            United States District Court Judge
